Citation Nr: 0616856	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999 for the grant of service connection for degenerative 
myopia of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In October 2003, and again in January 2005, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  A RO letter determination in June 1993 informed the 
veteran that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
left eye disorder.  That determination is final.  

2.  The date of the veteran's reopened claim for service 
connection for a left eye disorder was October 25, 1999.  

3.  There was no communication by the veteran or a duly 
appointed representative between the final RO letter 
determination in June 1993 and the claim received on October 
25, 1999, indicating intent to apply for service connection 
benefits.


CONCLUSION OF LAW

Entitlement to an effective date earlier than October 25, 
1999, for a grant of service connection for degenerative 
myopia of the left eye is not warranted.  38 U.S.C.A. §§ 
5107, 5110 (West 2002 & Supp. 2005) 38 C.F.R. § 3.400 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that the effective date for an award 
of disability compensation based on an original claim for 
direct service connection shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, and for reopened claims, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2)(i), (r) (2005).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA. 38 C.F.R. § 3.1(r) (2005).  

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. § 
3.155(a) (2005).  

The record reveals that the veteran was granted service 
connection for a left eye disorder by the RO in October 2001, 
and assigned an effective date of October 25, 1999, the date 
of the veteran's reopened claim.  The veteran initially filed 
a claim for service connection in November 1965.  He was 
notified of the denial of that claim in April 1966.  The 
denial was confirmed and continued by the RO in October 1973, 
February 1974, and July 1974, with notice of each denial 
properly sent.  In February 1975, the Board denied the claim, 
finding that no new and material evidence had been received 
to reopen the claim.  Thereafter, the claim was considered on 
several occasions; however in each instance the veteran was 
informed that he had to submit new and material evidence to 
reopen his claim.  He did not timely respond to any notice 
and thus these decisions became final.  (See, June 1975 reply 
from VA to the veteran regarding a letter to the President, 
RO decision of September 1975 and notice that same month, RO 
decision of November 1976 and notice that same month, RO 
decision of February 1977 and notice of March 1977, RO 
decision of March 1977 and notice letter to veteran of May 
1977, RO decision of October 1977 and notice that same month, 
RO decision of May 1978 and notice that same month, October 
1982 letter from VA to the veteran regarding his wife's 
letter to the President requesting he send new and material 
evidence to reopen his claim, and June 1993 letter to the 
veteran regarding a letter from his son concerning service 
connection for a left eye disorder).  

On October 25, 1999, the RO received a VA Form 21-526, the 
veteran's claim for a left eye disorder.  In an October 2001 
rating action service connection was granted and the RO 
assigned an effective date of October 25, 1999, the date of 
the veteran's reopened claim.  A 30 percent rating was 
assigned.  

Unappealed rating determinations as noted above are final.  
See 38 U.S.C.A. § 7105 (West 2002).  A decision of the Board 
in February 1975 found that a new factual basis had not been 
shown to reopen the claim for service connection for the left 
eye disorder.   That decision of the Board is final.  See 38 
U.S.C.A. § 7104(b) (West 2002).  Thereafter, rating decisions 
and determinations informed the veteran that new and material 
evidence had not been received to reopen the claim for 
service connection for a left eye disorder.  Those 
determinations are final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Based upon the evidence of record, the Board finds that there 
is no indication of any earlier filed document that may be 
accepted as a formal or informal claim for this benefit prior 
to October 25, 1999.  Since the facts are clear cut and 
against the claim for an earlier effective date, the doctrine 
of reasonable doubt is not for application.  Therefore, the 
veteran's claim for entitlement to an earlier effective date 
must be denied.  



Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice in January 2005 
and in February 2005.  Both letters properly complied with 
the requirements noted above.  The Board notes that the 
veteran raised this issue in his original notice of 
disagreement when service connection was initially granted.  
The RO subsequently issued a statement of the case, notifying 
the veteran of the laws regarding establishing effective 
dates in August 2002.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
which he has received.  The requisite notice was provided to 
the appellant before the final transfer and certification of 
the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, N. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of the issue will not result in 
any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
This was accomplished through the statement of the case that 
was issued on entitlement to an earlier effective date in 
August 2002.  Thus, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, and 
records have been submitted.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  




ORDER

Entitlement to an effective date prior to October 25, 1999 
for the grant of service connection for degenerative myopia 
of the left eye is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


